Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 5/4/2019.

Election/Restrictions
On 5/13/2022 a restriction requirement was made between claims 1-18 for the reflexology apparatus and claims 19-21 for the method of making the apparatus. Upon further consideration, the Examiner has found that there would not be a serious search and/or examination burden to examine all the pending claims in the instant application. As such, the restriction requirement is withdrawn.

Claim Objections
Claims 6-8 and 15-17 are objected to because of the following informalities:    
Claim 6: the phrase “at least one of” encompasses an embodiment in which all of the materials listed are used in the construction of the frame portion. The examiner suggests replacing “made of at least one of” with –made of one of—to avoid a potential rejection under 35 USC 112(a) in which the disclosure does not indicate that the applicant is in possession of a device comprising all of the materials listed.
Claims 7 and 16: the phrase “at least one of” encompasses an embodiment in which all of the materials listed are used in the construction of the pressure point nodes. The examiner suggests replacing “made of at least one of” with –made of one of—to avoid a potential rejection under 35 USC 112(a) in which the disclosure does not indicate that the applicant is in possession of a device comprising all of the materials listed.

Claim 8: “glue” is a genus of hot melt adhesive and is not an alternative limitation.
Claim 15: the phrase “at least one of” encompasses an embodiment in which all of the materials listed are used in the construction of the removable sleeve portion. The examiner suggests replacing “made of at least one of” with –made of one of—to avoid a potential rejection under 35 USC 112(a) in which the disclosure does not indicate that the applicant is in possession of a device comprising all of the materials listed.
Claim 17: “glue” is a genus of hot melt adhesive and is not an alternative limitation.
Appropriate correction is required.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “viewing apparatus” in claims 3 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 11, it is unclear what is meant by “wherein the frame portion substantially conforms to at least part of an exterior profile of a wearable.” If the wearable is the eyeglasses as described in paragraphs [0004]-[0007] of the specification, then the frame portion is a part of the wearable and it is unclear what is intended by the frame portion is conforming to itself. For examination purposes, the examiner is interpreting the limitation to mean that the frame portion is at least part of an exterior profile of a wearable.
Regarding claims 6-7 and 15-16 it is unclear what the difference is between synthetic and manmade materials. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarumi (US 2017/0014304 A1).
With respect to claim 1, Tarumi teaches A reflexology apparatus (Fig.1, Abstract, the device applies pressure to acupressure points on the head) comprising: a frame portion (1, includes “front portion” 11 and “temple portions” 17); and one or more pressure point nodes (“protrusion” 8) attached to the frame portion ([0039]).
With respect to claim 2, Tarumi teaches wherein the frame portion (11, 17) substantially conforms to at least part of an exterior profile of a wearable (Fig.1, the frame portion is an exterior profile of a wearable. See interpretation under 35 USC 112(b) above).
With respect to claim 3, Tarumi teaches wherein the wearable is a viewing apparatus (Fig.1, goggles, [0011]).
With respect to claim 4, Tarumi teaches wherein the viewing apparatus is eyewear (Fig.1, goggles, [0011]).
With respect to claim 5, Tarumi teaches wherein the pressure point nodes (8) are located on the frame portion (11, 17) such that the one or more pressure point nodes (8) are adjacent to one or more pressure points on at least one of a head, face or cranium ([0011], projections 8 stimulate acupressure points on the head).
With respect to claim 6, Tarumi teaches wherein the frame portion is made of at least one of plastic, metal, wood, stone, textile, rubber, plant fiber, foaming, thermoplastic, composite, synthetic, natural or man-made materials (the frame portion must be made from one of a synthetic, natural, or man-made materials; [0017], “polyvinyl chloride, soft synthetic resin, natural rubber, and synthetic rubber including chloroprene rubber, silicon rubber, acrylic rubber and urethane rubber”).
With respect to claim 7, Tarumi teaches wherein the pressure point nodes are made of at least one of plastic, metal, wood, stone, resin, rubber, foaming, thermoplastic, composite, synthetic, natural or man-made materials (the pressure point node must be made from one of a synthetic, natural, or man-made materials; [0018], “metal”).
With respect to claim 8, Tarumi teaches wherein the pressure point nodes (8) are attached to the frame portion (11, 17) using at least one or more of heat compression, hot melt adhesive film, glue or tenon joint structure (Fig.2, tenon joint structure).

Claim(s) 10-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh (US 2011/0234971 A1) in view of Nichols et al. (US 2016/0232804 A1)
With respect to claim 10, Yeh teaches A reflexology apparatus (Fig.1, Abstract) comprising: a removable sleeve portion (“rubber sleeve” 31) that covers at least part of a frame portion (the “temple” portion 3 as shown in Fig.1); and at least one or more pressure point nodes (“massage protrusions” 32) attached to the removable sleeve portion (31).
Yeh does not explicitly teach that the sleeve portion is removable.
However, Nichols teaches a sensory device (Fig.1-4) comprising a sleeve portion that is removable from an elongate structure ([0007]) to allow the sleeve to be used on multiple base structures ([0016]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the sleeve portion of Yeh to be removable as taught by Nichols to allow the sleeve to be used on multiple base structures such as multiple pairs of eyeglasses.
	With respect to claim 11, Yeh as modified teaches wherein the frame portion (3) substantially conforms to at least part of an exterior profile of a wearable (the frame portion is part of the exterior profile of the wearable as shown in Fig.1, see above claim interpretation under 35 USC 112(b)).
	With respect to claim 12, Yeh as modified teaches wherein the wearable is a viewing apparatus (“health-caring glasses”, Abstract).
	With respect to claim 13, Yeh as modified teaches wherein the viewing apparatus is eyewear (Fig.1, glasses).
	With respect to claim 14, Yeh as modified teaches wherein the pressure point nodes (32) are located on the removable sleeve portion (31) such that the one or more pressure point nodes (32) are adjacent to one or more pressure points on at least one of a head, face and cranium ([0015], acupressure points of the head).
	With respect to claim 15, Yeh as modified teaches wherein the removable sleeve portion (31) is made of at least one of plastic, metal, wood, leather, textile, plant fiber, foaming, thermoplastic, composite, synthetic, natural or man-made materials (rubber, [0015]).
	With respect to claim 16, Yeh as modified teaches wherein the pressure point nodes are made of at least one of plastic, metal, wood, stone, resin, rubber, foaming, thermoplastic, composite, synthetic, natural or man-made materials (the pressure point nodes must be made from a synthetic, natural, or man-made material).
	With respect to claim 19, Yeh as modified teaches A method for making a reflexology apparatus, the method comprising: forming a removable sleeve portion (Fig.1, 31) to cover at least part of a frame portion (3; Yeh teaches a sleeve portion that is inherently formed); and attaching one or more pressure point nodes (32) to the removable sleeve portion (the sleeve portion of Yeh includes pressure point nodes and therefore the method of making the apparatus would include attaching the pressure point nodes to the sleeve).
	With respect to claim 20, Yeh as modified teaches wherein the pressure point nodes (32) are located on the removable sleeve portion (31) such that the one or more pressure point nodes (32) are adjacent to one or more pressure points on at least one of a head, face and cranium ([0015], acupressure points of the head).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2011/0234971 A1) in view of Nichols et al. (US 2016/0232804 A1)
With respect to claim 10, Yeh teaches A reflexology apparatus (Fig.1, Abstract) comprising: a removable sleeve portion (“rubber sleeve” 31) that covers at least part of a frame portion (the “temple” portion 3 as shown in Fig.1); and at least one or more pressure point nodes (“massage protrusions” 32) attached to the removable sleeve portion (31).
Yeh does not explicitly teach that the sleeve portion is removable.
However, Nichols teaches a sensory device (Fig.1-4) comprising a sleeve portion that is removable from an elongate structure ([0007]) to allow the sleeve to be used on multiple base structures ([0016]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the sleeve portion of Yeh to be removable as taught by Nichols to allow the sleeve to be used on multiple base structures such as multiple pairs of eyeglasses.
	With respect to claim 11, Yeh as modified teaches wherein the frame portion (3) substantially conforms to at least part of an exterior profile of a wearable (the frame portion is part of the exterior profile of the wearable as shown in Fig.1, see above claim interpretation under 35 USC 112(b)).
	With respect to claim 12, Yeh as modified teaches wherein the wearable is a viewing apparatus (“health-caring glasses”, Abstract).
	With respect to claim 13, Yeh as modified teaches wherein the viewing apparatus is eyewear (Fig.1, glasses).
	With respect to claim 14, Yeh as modified teaches wherein the pressure point nodes (32) are located on the removable sleeve portion (31) such that the one or more pressure point nodes (32) are adjacent to one or more pressure points on at least one of a head, face and cranium ([0015], acupressure points of the head).
	With respect to claim 15, Yeh as modified teaches wherein the removable sleeve portion (31) is made of at least one of plastic, metal, wood, leather, textile, plant fiber, foaming, thermoplastic, composite, synthetic, natural or man-made materials (rubber, [0015]).
	With respect to claim 16, Yeh as modified teaches wherein the pressure point nodes are made of at least one of plastic, metal, wood, stone, resin, rubber, foaming, thermoplastic, composite, synthetic, natural or man-made materials (the pressure point nodes must be made from a synthetic, natural, or man-made material).
	With respect to claim 19, Yeh as modified teaches A method for making a reflexology apparatus, the method comprising: forming a removable sleeve portion (Fig.1, 31) to cover at least part of a frame portion (3; Yeh teaches a sleeve portion that is inherently formed); and attaching one or more pressure point nodes (32) to the removable sleeve portion (the sleeve portion of Yeh includes pressure point nodes and therefore the method of making the apparatus would include attaching the pressure point nodes to the sleeve).
Yeh does not explicitly teach that the sleeve portion is removable.
However, Nichols teaches a sensory device (Fig.1-4) comprising a sleeve portion that is removable from an elongate structure ([0007]) to allow the sleeve to be used on multiple base structures ([0016]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the sleeve portion of Yeh to be removable as taught by Nichols to allow the sleeve to be used on multiple base structures such as multiple pairs of eyeglasses.
	With respect to claim 20, Yeh as modified teaches wherein the pressure point nodes (32) are located on the removable sleeve portion (31) such that the one or more pressure point nodes (32) are adjacent to one or more pressure points on at least one of a head, face and cranium ([0015], acupressure points of the head).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tarumi (2017/0014304 A1) in view of Mendell (4,098,277).
With respect to claim 9, Tarumi teaches the limitations of claim 1.
Tarumi does not teach wherein the frame portion and the pressure point nodes form a single integrated unit without one or more joints, interfaces, connections, or attachments.
However, Mendell teaches a device comprising pressure point nodes (Fig.2, 44,46; Abstract) that are formed as a single integral unit with the structure that they protrude from to provide an acupressure device in which the pressure nodes are less likely to break off and won’t fall out, (col.3, lines 3-9).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the device of Tarumi to have to have frame portion and pressure point nodes formed as a single integrated unit as taught by Mendell to ensure that the pressure point nodes are less likely to break off and will not fall off the device.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2011/0234971 A1) and Nichols et al. (US 2016/0232804 A1) in view of Tarumi (US 2017/001404 A1).
	With respect to claim 17, Yeh as modified teaches the limitations of claim 10.
	Yeh as modified does not teach wherein the pressure point nodes are attached to the removable sleeve portion using at least one or more of heat compression, hot melt adhesive film, glue and tenon joint structure.
	However, Tarumi teaches wherein the pressure point nodes (8) are attached to the removable sleeve portion (11, 17) using at least one or more of heat compression, hot melt adhesive film, glue or tenon joint structure (Fig.2, tenon joint structure; [0040], or alternatively with adhesive) to allow the user to change the protrusions to their desired size and shape ([0042]).	
	Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the device of Yeh as modified to have the pressure nodes attached to the removable sleeve portion using a tenon joint structure as taught by Tarumi to allow the pressure nodes to be changed out with other pressure nodes of different shapes and sizes.

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2011/0234971 A1) and Nichols et al. (US 2016/0232804 A1) in view of Mendell (4,098,277).
With respect to claim 18, Yeh as modified teaches the limitations of claim 10.
Yeh does not teach wherein the removable sleeve portion and the pressure point nodes form a single integrated unit without one or more joints, interfaces, connections, or attachments.
However, Mendell teaches a device comprising pressure point nodes (Fig.2, 44,46; Abstract) that are formed as a single integral unit with the structure that they protrude from to provide an acupressure device in which the pressure nodes are less likely to break off and won’t fall out, (col.3, lines 3-9).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the device of Yeh as modified to have the removable sleeve portion and the pressure point nodes formed as a single integral unit as taught by Mendell to ensure that the pressure point nodes are less likely to break off and will not fall off the device.
With respect to claim 21, Yeh as modified teaches the limitations of claim 19.
Yeh as modified does not explicitly teach wherein forming the removable sleeve portion and attaching the pressure point nodes to the removable sleeve portion constitute a single step.
However, Mendell teaches a device comprising pressure point nodes (Fig.2, 44,46; Abstract) wherein forming the base structure (42) and attaching the pressure point nodes (44, 46) to the base structure constitute a single step (Abstract, a single mold is filled with material to form the base structure and the pressure point nodes) to form a single integral unit to provide an acupressure device in which the pressure nodes are less likely to break off and won’t fall out, (col.3, lines 3-9).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the device of Yeh as modified to have the removable sleeve portion and the pressure point nodes formed in a single step to create a single integral unit as taught by Mendell to ensure that the pressure point nodes are less likely to break off and will not fall off the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schleger et al. (US 2002/0080326 A1) teaches eyeglasses comprising bio magnets attached the frame. Goldman (US 10,278,880 B1) discloses eyeglasses with a pressure device attached the inside frame of the glasses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785     

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785